  Case 19-23697       Doc 39      Filed 05/20/20 Entered 05/20/20 16:07:06             Desc Main
                                    Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )      CASE NO. 19 B 23697
         Devonda Hutchinson,                   )      HON. David D. Cleary
                                               )
         DEBTOR.                               )      CHAPTER 13

                               AMENDED NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604;

         Village of South Holland Water Department, 16226 Wausau Ave, South Holland, IL
         60473;

         See Attached Service List

       Please take notice that on June 1, 2020, at 1:30 p.m. I shall appear before the Honorable David
D. Cleary in Courtroom 644 of the United States Bankruptcy Court, Everett McKinley Dirksen
Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        That a party who objects to the motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.

                                      PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
May 20, 2020.
                                                                       ___/s/ Aaron Weinberg__
                                                                             Attorney for Debtor
                                                                    The Semrad Law Firm, LLC
                                                                    20 S. Clark Street, 28th Floor
                                                                              Chicago, IL 60603
                                                                                    312-913-0625
                  Case
Label Matrix for local    19-23697
                       noticing          Doc 39 Selene
                                                  Filed   05/20/20
                                                       Finance           Entered
                                                               LP as attorney in fact05/20/20
                                                                                      for Wi  16:07:06      Desc Main
                                                                                                 WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A
0752-1                                               Document
                                                c/o Riezman Berger, P.C. Page   2  of 4          c/o Riezman Berger, P.C.
Case 19-23697                                     7700 Bonhomme Avenue, 7th Floor                   7700 Bonhomme Avenue, 7th Floor
Northern District of Illinois                     Clayton, MO 63105-1960                            Clayton, MO 63105-1960
Eastern Division
Wed May 6 15:04:16 CDT 2020
Wilmington Savings Fund Society, FSB              U.S. Bankruptcy Court                             AT&T
RAS Crane, LLC                                    Eastern Division                                  PO Box 105262
10700 Abbott’s Bridge Road, Suite 1               219 S Dearborn                                    Atlanta, GA 30348-5262
Duluth, GA 30097-8458                             7th Floor
                                                  Chicago, IL 60604-1702

Advance Cash                                      Americash - Bankruptcy                            Bridge Lending Solutions
P.O. Box 10                                       Mkt Square Shop Ctr 180 S Bolingbrook Dr          597 Peace Pipe Road
Parshall, ND 58770-0010                           Bolingbrook, IL 60440-2852                        Lac Du Flambeau, WI 54538



CAPITALONE                                        COASTTOCOAST                                      Capital Management Services, LP
c/o Pollack & Rosen, P.C                          101 HODENCAMP RD SUITE 120                        698 1/2 S Ogden St
1825 Barrett Lakes Blvd Suite 510                 THOUSAND OAKS, CA 91360-5831                      Buffalo, NY 14206-2317
Kennesaw, GA 30144-7519


City of Chicago                                   City of Chicago - Dep’t of Revenue                City of Chicago - Parking and red Light Tick
205 W Randolph # 1100                             PO Box 88292                                      Department of Revenue - PO Box 88292
c/o Goldman and Grant                             Chicago, IL 60680-1292                            Chicago, IL 60680
Chicago, IL 60606-1813


City of Chicago Department of Finance             ComEd                                             Comcast
c/o Arnold Scott Harris P.C.                      3 Lincoln Center                                  11621 E. Marginal Way # 5
111 W. Jackson Ste. 600                           Bankruptcy Section                                Bankruptcy Dept
Chicago, IL 60604-3517                            Oakbrook Terrace, IL 60181-4204                   Seattle, WA 98168-1965


Commonwealth Edison                               Commonwealth Edison Company                       Convergent
3 Lincoln Ctr                                     Bankruptcy Department                             800 SW 39th St/PO Box 9004
Attn: Bankruptcy Department                       1919 Swift Drive                                  Renton, WA 98057-9004
Oakbrook Ter, IL 60181-4204                       Oak Brook, IL 60523-1502


Country Club Hills Municipality                   Credit Collection Services                        Golden Valley Lending, Inc
4200 W 183rd Street                               725 Canton Street                                 635 East Hwy 20, E
Country Club Hills, IL 60478-5338                 Norwood, MA 02062-2679                            Upper Lake, CA 95485-8793



HARRIS & HARRIS LTD                               IRS                                               Illinois Tollway
222 Merchandise Mart Plaza, Suite 1900            Po Box 7346                                       2700 Ogden Ave
Chicago, IL 60654-1421                            Philadelphia, PA 19101-7346                       Legal Dept
                                                                                                    Downers Grove, IL 60515-1703


(p)JEFFERSON CAPITAL SYSTEMS LLC                  LVNV FND LLC                                      LVNV Funding, LLC
PO BOX 7999                                       PO Box 10587                                      Resurgent Capital Services
SAINT CLOUD MN 56302-7999                         Greenville, SC 29603-0587                         PO Box 10587
                                                                                                    Greenville, SC 29603-0587
                   Case
Linebarger Goggan Blair   19-23697
                        & Samplson, LLP   Doc 39 Municipal
                                                   Filed 05/20/20          Entered 05/20/20 16:07:06
                                                            Collection Services                           Desc Main
                                                                                               Municipal Collections of American, Inc.-Vill
233 S WACKER #4030                                    Document
                                                 PO BOX 327               Page  3 of 4         P.O. Box 666
Chicago, IL 60606-6379                               Palos Heights, IL 60463-0327                         Lansing, IL 60438-0666



Nicor Gas                                            North Cash                                           Northwood Asset Management Group
90 N. Finley Road                                    PO Box 498                                           3901 Genesee St
Glen Ellyn, IL 60137-6078                            Hays, MT 59527-0498                                  Buffalo, NY 14225-1944



PENN CREDIT                                          Progressive Auto Insurance                           SELENE FINANCE LP
Po Box 69703                                         6300 Wilson Mills Rd                                 9990 RICHMOND AVE STE 40
Harrisburg, PA 17106-9703                            Cleveland, OH 44143-2182                             HOUSTON, TX 77042-4559



SENTRY CREDIT INC                                    US DEPT ED                                           Village of Bellwood
2809 GRAND AVE                                       PO Box 105081                                        3200 Washington Blvd
EVERETT, WA 98201-3417                               Atlanta, GA 30348-5081                               Bellwood, IL 60104-1984



Village of Dolton                                    Village of Dolton                                    Village of Hazelcrest
14122 Chicago Road                                   Municipal Collections of America, Inc                3000 W. 170th Place
Dolton, IL 60419-1098                                3348 Ridge road                                      Hazel Crest, IL 60429-1129
                                                     Lansing, Il 60438-3112


Village of Riverdale                                 Village of South Holland                             WILLIAMS & FUDGE INC
157 W. 144th Street                                  16226 Wausau Avenue                                  300 CHATHAM AVE STE 201
Riverdale, IL 60827-2707                             South Holland, IL 60473-2156                         ROCK HILL, SC 29730-5395



Wilmington Savings Fund Society, FSB                 Wilmington Savings fund Society                      Witvoet Plumbing, Inc
RAS Crane, LLC                                       9990 Richmond Ave.                                   16030 Cottage Grove Ave
10700 Abbotts Bridge Road, Suite 170                 Suite 400 South                                      South Holland, IL 60473-1654
Duluth, GA 30097-8461                                Houston, TX 77042-4546


nicor gas                                            Aaron M Weinberg                                     Devonda Hutchinson
po box 549                                           The Semrad Law Firm, LLC                             1232 E 168th Pl
aurora il 60507-0549                                 20 S. Clark St.                                      South Holland, IL 60473-3150
                                                     28th Floor
                                                     Chicago, IL 60603-1811

Elizabeth Placek                                     Marilyn O Marshall                                   Patrick S Layng
The Semrad Law Firm, LLC                             224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
20 S. Clark                                          Chicago, IL 60604-2503                               219 S Dearborn St
28th Floor                                                                                                Room 873
Chicago, IL 60603-1811                                                                                    Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
JEFFERSON CAPITAL Case
                   SYSTEM 19-23697        Doc 39 (d)Jefferson
                                                   Filed 05/20/20         Entered
                                                              Capital Systems LLC    05/20/20 16:07:06               Desc Main
16 MCLELAND RD                                        Document
                                                 Po Box 7999             Page     4 of 4
SAINT CLOUD, MN 56303                                Saint Cloud Mn 56302-9617




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Municipal Collection Services, Inc                End of Label Matrix
P.O. Box 327                                         Mailable recipients    56
Palos Heights, IL 60463-0327                         Bypassed recipients     1
                                                     Total                  57
